OFFICE      OF THE ATTORNEY     GENERAL        OF TEXAS
                                 AUSTIN




Bon. w, Loo 0’Dani.l
Oovemor of Taxa8
AUStiIl, Texas


Dear Governor O’DarAel:




                  Your oomaunioati                       940, requests          the
opinion      of    this   d                              the   oonatruction
by the jouthweste                                        Company of facil-
ities between i t.s                                     ange, and Sundown,
                                                        e etetutee  of Tex-
                                                         ruet laws.

                                                  letter ;i oopy of the
                                               your
                                            sooiated Telephone Com-
                                            ne Co.adaalon~ for a
                                           oessfty pmtainlng    thare-

                                         y advised that in our opinion
                               Lioi1itlee   of the southwsetsm   idso-
                                 y, between its Levelland,    Texas,
                                 Texas, under the, facts as preeented,
                              oihtion or the statutes    of Texas in


                                                Very truly       yours
                                          .kTTOXNNEY
                                                  CSNE!LL OF TZUB


                                          BY          (Signed)
                                                      Zollie   C.    Steaklay
                                                                    Aeaistant